Per Curiam.
An action to foreclose a mortgage on real property must be tried in the county wherein the property is situated, and there is no authority for the appointment of a receiver in any other county. (Manufacturers Trust Co. v. Roerich Museum, 236 App. Div. 76; appeal dismissed, 260 N. Y. 562; Civ. Prac. Act, § 183, subd. 4.)
*111The order denying appellant’s motion to vacate the order appointing the receiver should be reversed, with twenty dollars costs and disbursements, and the motion to vacate the receivership order should be granted, with ten dollars costs.
Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.